IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EDWARD YOHN,                              : No. 72 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MICHAEL D. OVERMYER,                      :
SUPERINTENDENT OF SCI FOREST,             :
KATHLEEN KANE, ATTORNEY                   :
GENERAL,                                  :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.